Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Initially, it is noted that the 35 U.S.C. § 103 rejection based on a first conductor layer, a first wiring pattern, and a first rewiring pattern; a second conductor layer, a second wiring pattern, and a first wiring pattern; and a plurality of electrode pads, a plurality of signal pads and a plurality of power supply pads deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts. 
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....". 
In In re Larson 144 USPO 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit. More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice” (bracketed material added). The court cited In re Fridolph for support. 
In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue. The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure. Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (JP # 2013229548 A) in view of Oh US 20190172809 A1
In regards to claim 1, Hanada et al. (figures 1(a)-7) show a semiconductor IC- embedded substrate 1 comprising: 
a plurality of insulating layers 21,22,23; a plurality of conductor layers L1,L2,L3,L4; and 
a semiconductor IC 10 embedded in at least one of the plurality of insulating layers 22, 
wherein the semiconductor IC 10 includes a main surface 10a, a back surface 10b positioned opposite to the main surface 10a, a plurality of pad electrodes 11 provided on the main surface 10a, and a rewiring layer (34; see figure 3(a)) covering the main surface 10a and connected (connected through V(sub 3C)) to the plurality of pad electrodes 11, 
wherein the rewiring layer 34 includes a first rewiring pattern (V(sub 3C)); see figure 3(b)) connected in common to a plurality of power supply pads 11 included in the plurality of electrode pads 11, 
wherein the plurality of insulating layers 21,22,23 include a first insulating layer 22 that covers the main surface 10a of the semiconductor IC 10, 
wherein the first insulating layer 22 has a first opening (33: wherein 11 sits; see figure 2(e)) exposing the first rewiring pattern 34, at a location overlapping the plurality of power supply pads 11, wherein the plurality of conductor L1,L2,L3,L4 layers include a first conductor layer (L3; see figure 4(a)) provided on the first insulating layer 22, wherein the first conductor layer L3 includes a first wiring pattern 36 connected to the first rewiring pattern (V(sub 3C); see figure 3(b)) through the first opening (33: wherein 11 sits; see figure 2(e)), 
wherein the plurality of insulating layers 20,21,22 further include a second insulating layer 23 that covers the first conductor layer L3, wherein the second insulating layer 23 has a plurality of second openings (wherein V(sub34) sits) formed at a location overlapping the first opening (33: wherein 11 sits; see figure 2(e)), wherein the plurality of conductor layers L1,L2,L3,L4 further include a second conductor layer L4 provided on the second insulating layer 23, and wherein the second conductor layer L4 includes a second wiring pattern (V(sub34); see figure 8(a)) connected to the first wiring pattern 36 through the plurality of second openings (wherein V(sub34) sits).
Therefore, it would have been obvious to one of ordinary skill in the art to use the first conductor layer, the first wiring pattern, and the first rewiring pattern; and the second conductor layer, the second wiring pattern, and the first wiring pattern; and the plurality of electrode pads, a plurality of signal pads, and the plurality of power supply pads as "merely a matter of obvious engineering choice” as set forth in the above case law.
Hanada does not expressly teach that the first insulating layer has a first opening exposing the first rewiring pattern at a location directly overlapping the plurality of power supply pads;
wherein the second insulating layer has a plurality of second openings formed at a location directly overlapping the first opening,
Oh teaches (e.g., Figs. 9-14, annotated Fig. 14) a semiconductor device embedded substrate comprising a first insulating layer (Annotated Fig. 14  and [0086]: 141a) having a first opening exposing a first rewiring pattern Annotated Fig. 14 and (Annotated Fig. 14 and [0086]: 142b) at a location directly overlapping a plurality of power supply pads (Annotated Fig. 14 and [0082]: 122);
wherein a second insulating layer (Annotated Fig. 14 and [0086]: 141b) has a plurality of second openings (Annotated Fig. 14) formed at a location directly overlapping the first opening (Annotated Fig. 14: the openings are aligned)


    PNG
    media_image1.png
    811
    1249
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Hanada, the first insulating layer having a first opening exposing the first rewiring pattern at a location directly overlapping the plurality of power supply pads, wherein the second insulating layer has a plurality of second openings formed at a location directly overlapping the first opening, as taught by Oh, for the benefit of improving interconnection alignments and thus improve interconnection structure by avoiding open-circuits or short-circuits.
In regards to claim 2, Hanada et al. show wherein any of the plurality of power supply pads 11 and any of the plurality of second openings (wherein V(sub34) sits) overlap each other in a plan view.
In regards to claim 3, Hanada et al. show wherein an arrangement pitch of the plurality of power supply pads 11 and an arrangement pitch of the plurality of second openings (wherein V(sub34) sits) differ from each other. 
In regards to claim 4, Hanada et al. show wherein the arrangement pitch of the plurality of second openings (wherein V(sub34) sits) is smaller than the arrangement pitch of the plurality of power supply pads 11. 
In regards to claim 5, Hanada et al. show wherein the arrangement pitch of the plurality of second openings (wherein V(sub34) sits) is larger than the arrangement pitch of the plurality of power supply pads 11. 
In regards to claim 6, Hanada et al. show wherein a surface of the second wiring pattern (V(sub34); see figure 8(a)) has recesses overlapping the plurality of second openings (wherein V(sub34) sits), respectively. 
In regards to claim 7, Hanada et al. (figure 4B) show wherein the plurality of conductor layers L1,L2,L3,L4 further include a third conductor layer L2 positioned on a back surface side 10b of the semiconductor IC 10, wherein the first conductor layer L3 is connected (connected by V(sub23)) to the third conductor layer L2 at a location not overlapping the semiconductor IC (10; figure 6(a)) in a plan view through a via conductor (V(sub23)) formed inside a via 21 penetrating at least one of the plurality of insulating layers (see figure 6(a): 21,22), wherein the via 21 has a shape in which a
diameter thereof is reduced in a depth direction (see figure 6(a)), wherein the via 21 has a first section positioned on one of a first conductor layer side (side of L3) and third conductor layer side (side of L2) and a second section positioned on another of the first conductor layer side (side L3) and the third conductor layer side (side of L2), and wherein a reduction in the diameter per unit depth in the first section is larger than that a reduction in the diameter per unit depth in the second section (see V(sub23) in figure 6(a)). 
In regards to claim 8, Hanada et al. (figures 1(a)-7) show a method for manufacturing a semiconductor IC-embedded substrate 1, the method comprising:
covering a main surface 10a of the semiconductor IC 10 with a first insulating layer 22, the semiconductor IC 10 having a main surface 10a, a back surface 10b positioned opposite to the main surface 10b, 
a plurality of pad electrodes 11 provided on the main surface 10a, and 
a rewiring layer (34; see figure 3(a)) covering the main surface 10a and connected (connected through V(sub 3C)) to the plurality of pad electrodes 11, 
the rewiring layer (34; see figure 3(a)) including a rewiring pattern (V(sub 3C); see figure 3(b)) connected (connected through V(sub 3C)) in common to a plurality of power supply pads 11 included in the plurality of pad electrodes 11;
forming a first opening (33: wherein 11 sits; see figure 2(e)) in the first insulating layer 22 to expose the rewiring pattern (V(sub 3C); see figure 3(b)) at a location overlapping the plurality of power supply pads 11; 
forming a first conductor layer (L3; see figure 4(a)) on the first insulating layer 22 to connect a first wiring pattern 36 included in the first conductor layer L3 to the rewiring pattern (V(sub 3C); see figure 3(b)) through the first opening (33: wherein 11 sits; see figure 2(e)); forming a second insulating layer 23 covering the first conductor layer L3; forming a plurality of second openings (wherein V(sub34) sits) in the second insulating layer 23 to expose the first wiring pattern 36 at a location overlapping the first opening (33: wherein 11 sits; see figure 2(e)); and 
forming a second conductor layer L4 on the second insulating layer 23 to connect a second wiring pattern (V(sub34); see figure 8(a)) included in the second conductor layer L4 to the first wiring pattern 36 through the plurality of second openings (wherein V(sub34) sits).
Therefore, it would have been obvious to one of ordinary skill in the art to use the first conductor layer, the first wiring pattern, and the first rewiring pattern; and the second conductor layer, the second wiring pattern, and the first wiring pattern; and the plurality of electrode pads, a plurality of Signal electrode pads, and the plurality of power supply pads as "merely a matter of obvious engineering choice” as set forth in the above case law. 
In regards to claim 15, Hanada et al. show wherein the rewiring layer (34; see figure 3(a)) includes a plurality of second rewiring patterns (V(sub 3C) left side; see figure 3(b)) each connected to an associated one of a plurality of signal pads 11 includes in the plurality of pad electrodes 11, and wherein the first rewiring pattern (V(sub 3C) right side; see figure 3(b)) is greater in area than each of the second rewiring patterns (V(sub 3C) left side; see figure 3(b)). 

In regards to claim 16, Hanada et al. show wherein the first opening (33: wherein 11 sits; see figure 2(e)) is greater in area than each of the second rewiring patterns (V(sub 3C) left side; see figure 3(b)). 
In regards to claim 17, Hanada et al. show wherein any of the plurality of power supply pads 11, the first opening (33: wherein 11 sits; see figure 2(e)), and any of the plurality of second opening (wherein V(sub34) sits) overlap one another in a plan view.
In regards to claim 18, Hanada et al. show wherein the first insulating layer 22 is located between the main surface 10a of the semiconductor IC 10 and the second insulating layer 23.

Allowable Subject Matter
Applicant’s arguments, see Pages 4-6, filed 09/01/2022, with respect to claims 9-14 have been fully considered and are persuasive.  The rejection of claims 9-14 has been withdrawn. 
Accordingly, claims 9-14 and 19-20 are allowed.
Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, an apparatus comprising:
“each of the third openings being smaller in area than the first openings; and a second conductor layer formed on the second insulating layer, the second conductor layer having a third conductor pattern connected to the first conductor pattern via the third openings, the third conductor pattern being greater in area than the first conductor pattern.”
Claims 10-14 and 19-20 depend from claim 9, and therefore, are allowable for the same reason as claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference or the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for the newly introduced limitation.
It is noted that including claiming the structure including L1, L2, L3 and L4 along with the shape of 251, 252 and 253 will overcome this current rejection.
Applicant’s arguments, see Pages 4-6, filed 09/01/2022, with respect to claims 9-14 have been fully considered and are persuasive.  The rejection of claims 9-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826